              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

Infogroup, Inc., a Delaware
corporation,
                                                        8:14-CV-49
                  Plaintiff,

vs.                                                       ORDER

DatabaseUSA.com LLC, a Nevada
Limited Liability Company, and
Vinod Gupta,

                  Defendants.


      IT IS ORDERED:


      1.   The Court's Memorandum and Order of December 17, 2018
           (filing 532) shall remain in effect through January 9, 2019
           as to Vinod Gupta.


      2.   If the parties cannot finalize a letter of credit by January 9,
           2019, the stay against Gupta only will be extended for a
           reasonable amount of time to do so under the same terms as
           set forth in filing 532.


      3.   After January 9, 2019, Infogroup shall provide Gupta's
           counsel with three business days' notice before taking any
           steps to execute on the judgment against Gupta.


      4.   Execution on the judgment against DatabaseUSA.com LLC
           is not affected by this order.
Dated this 31st day of December, 2018.


                                    BY THE COURT:



                                    John M. Gerrard
                                    Chief United States District Judge




                              -2-
